Citation Nr: 1144169	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO.  08-05 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, including as due to service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, including as due to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel



INTRODUCTION

The Veteran had active military service from January 1967 to January 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for peripheral neuropathy of his left and right lower extremities that he claims is due to his service-connected diabetes mellitus, type II.  Service connection for diabetes mellitus, type II, was granted by the RO in a May 2006 rating decision that awarded a 20 percent disability evaluation.

Disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2011).  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service- connected disability caused by a service- connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) 

In January 2007, the Veteran underwent VA examination and was diagnosed with peripheral neuropathy.  The examiner noted that the Veteran had a long history of type II diabetes and reported that his lower extremity pain and numbness started after he was diagnosed with the type II diabetes.  According to the VA examiner, the Veteran also had a history of alcohol abuse in the past that "could have" also had some contribution to the lower extremity neuropathy.  

In a February 2007 Addendum, a VA physician-examiner said that the Veteran reported that, after he was diagnosed with diabetes, he developed lower extremity pain and numbness.  As to whether the Veteran's lower extremity peripheral neuropathy was due to his service-connected diabetes mellitus, type II, the VA examiner said he was "unable to resolve this issue without resorting to speculation".  According to the examiner, the Veteran was diagnosed with type II diabetes and reported lower extremity pain and numbness that started after he was diagnosed with type 2 diabetes also around 2004.  The Veteran also had a long history of alcohol abuse that can cause neuropathy.  The VA examiner said diabetic neuropathy was typically a complication of longstanding diabetes.  As the Veteran's history of neuropathy was not typical for diabetes neuropathy with its symtoms started in the same year that he was diagnosed with diabetes, and there being another possible etiology to his neuropathy with his alcohol abuse, the VA examiner was unable to resolve this issue without speculating.  

When a VA medical examiner states no conclusion as to etiology or diagnosis can be reached without resorting to speculation, it must be clear, from either the examiner's statements or the decision of the Board of Veterans' Appeals, that the examiner has considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis; when the record leaves the issue in doubt, it is the Board's duty to remand for further development.  An examiner who states no conclusion as to etiology or diagnosis can be reached without resorting to speculation should clearly identify precisely what facts cannot be determined; for example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential cause.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

The Board finds that another physician should be asked to determine the etiology of the peripheral neuropathy of the lower extremities, including whether it is due to service-connected diabetes mellitus, type II.

In April 2006 and January 2007 written statements, the Veteran said that he was diagnosed with diabetes at the VA medical center (VAMC) in Tuscaloosa and requested that VA obtain his medical records in conjunction with his claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all medical records regarding the Veteran's treatment at the VAMC in Tuscaloosa for the period from August 2006 to the present, and from any additional VA or non VA medical provider identified by him.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file.

2.  Refer the claims folder and a copy of this Remand to a physician to determine the nature and etiology of his peripheral neuropathy of the lower extremities.  The examiner should indicate whether it is at least as likely as not (a 50 percent or higher degree of probability) that peripheral neuropathy is proximately due to or the result of service-connected diabetes mellitus, type II.  If not, is it at least as likely as not aggravated by service-connected diabetes mellitus, type II?  If aggravated, what permanent, measurable increase in current lower extremity pathology is attributable to the service-connected diabetes mellitus, type II?  All opinions and conclusions expressed must be supported by a complete rationale in a report.

If the examiner states no conclusion as to etiology or diagnosis can be reached without resorting to speculation, the examiner should clearly identify precisely what facts cannot be determined; for example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge, or that the actual cause cannot be selected from multiple potential causes.  

If the physician finds that another examination is required, this should be scheduled and all indicated tests and studies should be performed and all clinical findings should be reported in detail.  

3.  After completion of the above, the RO should review the record and determine if any of the benefits sought can be granted.  If any benefit sought is not granted in full, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

